Citation Nr: 1440944	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-44 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is considered to have been a fugitive felon for the period extending from June [redacted], 2006 to August [redacted], 2006, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant had active service from October 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a letter decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  Prior to June [redacted], 2006, the appellant was in receipt of VA compensation benefits.  

2.  A warrant for the arrest of the appellant was issued on June [redacted], 2006.  The appellant was made aware of the warrant on August [redacted], 2006.  

3.  The evidence demonstrates that the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or violating a condition of probation or parole imposed for commission of a felony, from June [redacted], 2006 to August [redacted], 2006; therefore, he was not a fugitive felon.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of his VA compensation benefits was not proper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board expressing disagreement with the Philadelphia Pension Center action that determined that he was in a "fugitive felon status" for the period of June [redacted], 2006, to August [redacted], 2006, and that since he was in this "status," he was ineligible to receive VA compensation benefits.  He has appealed that action claiming that while he was prosecuted for an offense in Bristol Township, Pennsylvania, he did not actually know that a warrant for his arrest was issued on June [redacted], 2006, and that when he did discover that there was such a warrant, he turned himself into the proper authorities on August [redacted], 2006.  As such, the appellant has argued that he was not a fugitive felon for VA compensation purposes.  

VA statutory law, in pertinent part, provides:

Prohibition on providing certain benefits with respect to persons who are fugitive felons.

(a)  A veteran who is otherwise eligible for a benefit specified in subsection (c) may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  A dependent of a veteran who is otherwise eligible for a benefit specified in subsection (c) may not be paid or otherwise provided such benefit for any period during which such veteran or such dependent is a fugitive felon.

(b)  For purposes of this section:

(1)  The term "fugitive felon" means a person who is a fugitive by reason of-- (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

(2)  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

38 U.S.C.A. § 5313B(a) (West 2002) (which was added as a result of Pub.L. 107-103, Title V, § 505(a)(1), Dec. 27, 2001, 115 Stat. 995.).

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or Dependents' Indemnity Compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which a veteran or the dependent is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of:

(i)  Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

38 C.F.R. § 3.665(n) (2013).

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status.  VAOPGCPREC 7-2002 (Dec. 3, 2002).

The United States Court of Appeals in Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005), noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution." 

In May 2003, the appellant was assigned a 90 percent combined disability evaluation along with a total disability evaluation (TDIU).  On June [redacted], 2006, a warrant was issued for the appellant by the Bristol Township Police Department of Levittown, Pennsylvania.  At that time, the appellant was living at his home of record.  The evidence of record does not show that the local law enforcement went to the appellant's home of record on the day that the warrant was issued to serve the appellant with the warrant.  Moreover, there is no evidence of record indicating or suggesting that the local authorities contacted the appellant (or his representative) to inform him of the warrant.  Per the appellant (and later confirmed by his private attorney (an officer of the court)), on or about August [redacted], 2006, he discovered that the June 2006 warrant had been issued.  On that date, the appellant turned himself into the proper authorities.  

Eighteen months later, a computer match program run by VA and SSA revealed that the appellant was incarcerated on August 13, 2007.  A letter was sent to the appellant from the VA asking that he provide additional information concerning the time period extending from June [redacted] to August [redacted], of 2006 - the period when the warrant was issued until the time that the appellant turned himself into the proper authorities.  In response to the inquiry, the appellant's attorney, again an officer of the court, contacted the VA and informed VA that the appellant was never a fugitive and never fleeing from arrest.  The attorney provided additional documents that did not show that the appellant was a fugitive felon for VA compensation purposes.  This included records from the Court of Common Pleas of the Seventh Judicial District that did not show that the appellant was fleeing prosecution, custody, or confinement.  

The record further shows that VA personnel contacted the Bristol Township Police Department and the Sherriff's Department.  Both agencies were asked whether there were any outstanding warrants for the appellant, and whether either organization ever considered the appellant to be a "fugitive".  Negative responses were given by the police and sheriff's departments.  

At the time in question, the appellant had not been convicted of a felony nor had he violated the conditions of parole or probation.  Hence, the remaining question to be addressed is whether the appellant was a "fugitive felon".  As previously noted, a fugitive felon is a person "fleeing to avoid prosecution" for an offense or an attempt to commit an offense which is a felony under the laws under the place from which the person flees.  There must be flight or hiding in order find that there is a "fleeing".  

To engage in an intentional act of fleeing from prosecution, the appellant must know that he was facing prosecution.  When the warrant was issued on June [redacted], 2006, the evidence of record places the appellant at his home.  As previously noted, there is no evidence of record to show that the warrant was served on him, that there were any attempts to serve it on him or physically arrest him, or that he was otherwise made aware of the warrant prior to August [redacted], 2006.  Here there is no evidence in this case that the appellant knew that his apprehension was sought.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA).  The Board finds that the same reasoning is applicable in this case.  The record does not show that the appellant received any notice that he was actually going to be prosecuted for any type of violation of the law.  Without such notice, there can be no finding that he engaged in the intentional act of "fleeing from prosecution."

In this instance, there is no reason to believe that the appellant was not available for detention and arrest during the time in question.  Both the police and sheriff's departments have acknowledged that they not only did not seek to enforce the warrant between June [redacted], 2006, to August [redacted], 2006, they never considered the appellant to be a fugitive.  While it is clear that the appellant committed various crimes and was incarcerated as punishment, the evidence does not support a conclusion that he was a fugitive felon as the result of an intentional act of "flight from prosecution" necessary to establish fugitive felon status under the controlling statute and regulation.  

As the appellant is not shown to have been a fugitive felon from June [redacted], 2006 to August [redacted], 2006, the termination of his compensation benefits was not warranted.  


ORDER

The termination of VA compensation benefits from June [redacted], 2006 to August [redacted], 2006 was not proper, and as such, the appellant's claim is granted.   




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


